Title: To Thomas Jefferson from Albert Gallatin, 29 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                29 Dec 1806
                            
                        
                        Georgia Revenue Cutter
                        In January 1805, sundry recommendations were received, all of which were thought insufficient. They were in
                            favor of Ths. Allen first mate, Alexr. R. Johnston, & P.S. Laffitte respectively. The collector never announced that
                            there was a vacancy till Octer. 23d 1806 when he recommended N. Newall who had, it seems received a temporary appointment
                            from the former collector, & who has been accordingly commissioned on 11th Nover. 1806. His appointt. therefore
                            rests on the recommendations of the two successive collectors Johnson & Mounger. Mounger’s letter on which we acted is
                            enclosed, but belongs to the files of the office. The former recommendations for Allen &c. are also enclosed & are
                            useless.
                        Of Fowler I do not recollect ever to have heard before. The papers he says he sent are not on file & I do not
                            remember to have seen them. It is possible that when received they were transmitted to the President at Monticello. His
                            other papers now enclosed by him to the President only shew that he once commanded a galley stationed at St. Mary’s, &
                            that he was at that time directed to watch against frauds on the revenue from Florida—
                        
                            A. G.
                        
                    